Title: Thomas Jefferson to Jacob Koontz, 27 July 1816
From: Jefferson, Thomas
To: Koontz, Jacob


          
             Sir
            Monticello July 27. 16.
          
          I have recieved your letter of the 14th inst. and the papers inclosed, solliciting me to have justice done you on your claims for military service. from the address of your letter to me at Washington, I have presumed you were under some error as to the proper channel for the prosecution of your claim. rather however than that your papers should run the risks of the mail at such a
			 distance as you are I have undertaken to inclose them to the Secretary at war directly & to pray him to put them into the proper channel to have justice done you. perhaps it would be well for
			 you
			 to get the favor of your delegate in Congress to enquire into this matter when he repairs to the next session. Accept my best wishes for your health and relief.
          Th: Jefferson
        